NUMBER 13-17-00616-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                            IN RE DEBRA V. BENGE


                      On Petition for Writ of Mandamus.


                                    ORDER
   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                           Order Per Curiam

      Relator Debra V. Benge filed a petition for writ of mandamus in the above cause

on November 2, 2017. Through this original proceeding, relator seeks to set aside (1) a

July 5, 2017 order granting the plea to the jurisdiction filed by Harold Joe Adams and

Harold Joe Adams, Jr. LLC, and (2) a July 11, 2017 order granting the plea to the

jurisdiction filed by Thomas Ranches Oil and Gas Joint Venture d/b/a O&G Rocks. The

Court requests that the real parties in interest, Harold Joe Adams; Harold Joe Adams

LLC; Margaret A. Thomas, as independent executor of the estate of Anne Friar Thomas,

as Trustee of the Thomas Family 2012 Trust, AFT Minerals, Ltd., and AFT Property
Management LLC; Thomas Rach Oil & Gas Joint Venture d/b/a O&G Rocks; and Dinah

Voelkel, or any others whose interest would be directly affected by the relief sought, file

a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
3rd day of November, 2017.




                                                2